Citation Nr: 0114228	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  94-04 826	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there is any remaining issue over which the Board has 
jurisdiction to exercise appellate review.  



REPRESENTATION

Appellant represented by:	AMVETS





INTRODUCTION

The veteran had active service from June 1969 to June 1973, 
and from August 1973 to December 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of May and December 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The case was 
subsequently transferred to the RO in Jackson, Mississippi.  
The RO issued a confirmed decision in July 1996.  

The Board remanded the case for additional development in 
March 1997.  In February 2000, the Board issued a 
decision/remand.  Subsequently, in July 2000, the Board 
issued a decision.  In January 2001, the case was again 
returned to the Board for appellate review.  For reasons 
which are explained below, the Board characterizes the issue 
in the manner shown on the front page of this decision.


FINDINGS OF FACT

1.  The veteran perfected an appeal from a May 1993 rating 
decision that denied service connection for a thoracic spine 
disorder, rhinitis, sinusitis, residuals of a left cheek 
furuncle, and a right neck cyst; granted service connection 
for hypertrophic cardiomyopathy, rated as noncompensable 
rating; and granted service connection for a status post 
fracture, left distal fibula, rated as noncompensably 
disabling.  

2.  In a decision of December 1993, the RO assigned a 30 
percent rating for the cardiomyopathy, but confirmed the 
noncompensable rating for the fracture of the left distal 
fibula.

3.  In February 2000, the Board decided six of the issues 
(the service connection issues and the claim for a higher 
rating for cardiomyopathy) and remanded the claim for a 
compensable rating for residuals of a fracture of the left 
distal fibula (mistakenly characterized by the Board as the 
left tibia).  

4.  In a decision of July 2000, the Board adjudicated the 
only remaining issue, entitlement to a compensable rating for 
a fracture of the left fibula.

5.  No other allegations of error of fact or law are 
currently before the Board.


CONCLUSION OF LAW

The Board is without jurisdiction in this matter as there are 
no remaining issues.  38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The procedural facts leading to the present appellate status 
are not in dispute.  The veteran perfected an appeal from a 
May 1993 rating decision that denied service connection for a 
thoracic spine disorder, rhinitis, sinusitis, residuals of a 
left cheek furuncle, and a right neck cyst; granted service 
connection for hypertrophic cardiomyopathy, and assigned a 
noncompensable rating; and granted service connection for 
status post fracture, left distal fibula, and assigned a 
noncompensable rating.  In a decision of December 1993, the 
RO assigned a 30 percent rating for the cardiomyopathy, but 
confirmed the noncompensable rating for the fracture of the 
left distal fibula.  In February 2000, the Board decided six 
of the issues (the service connection issues and the claim 
for a higher rating for cardiomyopathy) and remanded a claim 
for a compensable rating for residuals of a fracture of the 
left distal fibula (mistakenly characterized by the Board as 
the left tibia).  In a decision of July 2000, the RO 
adjudicated the only remaining issue, entitlement to a 
compensable rating for a fracture of the left fibula.

The Board concludes that no other allegations of error of 
fact or law are currently before the Board.  Although the 
Board mistakenly indicated in the remand of February 2000 
that there was an appeal with respect to the rating for a 
fracture of the left tibia, no such issue exists.  The Board 
properly adjudicated the issue regarding the appropriate 
rating for the fracture of the left fibula in the decision of 
July 2000.  Hence, there remain no allegations of error of 
fact or law for appellate consideration.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has not filed a 
notice of disagreement with the effective date of the 
disability benefits (which have been granted effective from 
the date of his separation from service), nor has he 
indicated any dissatisfaction with any other decision by the 
RO.  Under 38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. 
§ 20.202 (2000), the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 



